Citation Nr: 0927604	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio on behalf of the RO in Providence, Rhode Island.  

In September 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a June 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

In October 2005, the Veteran testified at a formal hearing 
over which a Decision Review Officer presided while at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
current bilateral hearing loss is etiologically related to 
his period of active service.

2.  The competent evidence of record does not show that the 
Veteran currently has a tinnitus disorder that was caused by 
or incurred in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.09, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.


Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in October 2002 and January 2003, the 
Veteran was notified of the information and evidence 
necessary to substantiate his claims.  VA told the Veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA medical examination.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    


Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The failure to meet these criteria at the time 
of the veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  However, once hearing impairment is established 
under the criteria of 38 C.F.R. § 3.385, a claimant may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is causally related to service.  See 38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

The Merits of the Claims

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of his 
military service.  He states that he experienced noise 
exposure from gun fire while serving as a cook in the U.S. 
Navy; the noise exposure occurred during training and while 
living in the barracks, which was near a coastal gun.  It is 
his contention that his current hearing loss and tinnitus are 
attributable to this military noise exposure.   

The Veteran's service personnel records confirm his service 
from September 1942 to January 1946 in the U.S. Navy.  His 
military occupational specialty is listed as a cook.  While 
the service personnel records show that the Veteran served 
during World War I, to include foreign service, the records 
do not show that he received any awards or decorations 
indicative of participation in combat.  

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  A May 1945 treatment record shows that the Veteran 
was treated for otitis externa.  The January 1946 separation 
report of medical examination reveals a score of 15 out of 
15, bilaterally, on a whisper voice test; the report did not 
include audiometric testing results.  

In support of his claim, the Veteran submitted letters from 
his former treating physicians.  According to an August 1949 
letter from I.S., M.D., an in-service treating physician, the 
Veteran was treated sometime in 1944 and 1945 for a fungal 
infection of the bilateral ears.  A December 1945 letter from 
private physician D.F., M.D. reflects that the Veteran was 
treated for a chronic discharging otitis externa and medial 
due to a fungus infection from 1947 to 1950.    

The RO obtained the Veteran's VA medical treatment and 
examination records, dated from August 1949 to April 2005.  
An August 1949 treatment record shows that he was treated for 
reports of chronic discharge from his ears with associated 
pain.  Also in August 1949, the Veteran underwent an 
evaluation of his hearing, which revealed a score of 20 out 
of 20 on a spoken voice test and 15 out of 15 on a whisper 
voice test.  The same scores were reported, respectively, in 
an August 1954 VA medical examination report.  Subsequent 
treatment records and examination reports show that the 
Veteran was intermittently diagnosed with otitis externa.  

Associated with the claims file is a November 2002 private 
medical examination report, completed based on a referral 
from a VA medical facility.  The report reflects the 
Veteran's report of experiencing gradual bilateral hearing 
for approximately one year.  He reported having sharp pain in 
his ears with occasional ringing and buzzing.  He denied any 
significant noise exposure during his military service or 
throughout his life.  On examination, the ears were found to 
be normal and without any effusions or masses.  The 
impression was bilateral hearing loss and occasional 
tinnitus.  

In support of his claim, the Veteran submitted a private 
audiological examination report dated in April 2006.  The 
report appears to reflect that the Veteran met the criteria 
for hearing loss under 38 C.F.R. § 3.385.  His report of 
ringing in the ears was noted.  There was no indication of 
the Veteran's exact diagnosis, nor did the report include and 
opinion as to the etiology of the Veteran's condition.  It 
was recommended that the Veteran see an audiologist.  

The Veteran underwent a VA audiological examination in June 
2009, at which time the claims file was reviewed.  The 
Veteran reported experiencing gradual hearing loss over the 
previous two years.  He reported his history of in-service 
noise exposure.  He denied experiencing any ringing, buzzing, 
or head noises.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
75
LEFT
25
25
40
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss, 
bilaterally.  The examiner opined that given the Veteran's 
history, age, and reported onset of hearing loss, it was less 
likely than not that his hearing loss was related to military 
noise exposure.  With regards to tinnitus, the examiner 
stated that the Veteran was asked three times whether he 
experienced tinnitus and was provided a description of 
tinnitus.  However, he did not admit to having a tinnitus

Hearing Loss

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  While the medical evidence shows that the 
Veteran currently suffers from hearing loss as defined by 
38 C.F.R. § 3.385, such medical evidence does not demonstrate 
that his current hearing loss is etiologically related to his 
period of active service.  While the Board recognizes that 
the Veteran was treated in service for an otitis externa 
condition, the Veteran's service treatment records are 
negative for a report or diagnosis of hearing loss.  Indeed, 
the January 1946 separation report of physical examination 
shows that clinical evaluation of the ears was normal.  Thus, 
the Board finds that the Veteran's hearing was essentially 
normal during service.  This fact, in conjunction with the 
medical evidence showing that current hearing loss is 
unrelated to service, the Board further concludes that 
service connection is not warranted.  

The Board also points out that there is no indication that 
the Veteran had hearing loss within the meaning of a VA 
hearing loss disability until April 2006, nearly sixty years 
after his separation from active service.  The evidence shows 
that the Veteran reported that his difficulty hearing first 
manifested in 2001.  Accordingly, his claim has not been 
established based on the legal presumption given for diseases 
that manifest within one year from the date of separation.  
See 38 C.F.R. §§ 3.307, 3.309.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Indeed, there is no medical opinion establishing a medical 
nexus between the Veteran's current hearing loss and his 
military noise exposure.  Instead, the June 2009 VA examiner 
opined that the Veteran's hearing loss was not due to 
military noise exposure.  The Board finds this opinion to be 
probative, as it is definitive, based on a complete review of 
the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, it is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
files and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Veteran has not provided any competent medical evidence to 
rebut the opinion against his claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  

Tinnitus

With regard to his claim for service connection for tinnitus, 
there is no medical evidence that the Veteran has a current 
diagnosis of tinnitus or of a medical opinion indicating that 
his tinnitus is related to his period of active service.  In 
this regard, the Board acknowledges the Veteran's previous 
reports of tinnitus.  However, it has now been several years 
since the Veteran's last reported having this condition.  
Indeed, during the June 2009 VA examination, the Veteran 
denied having tinnitus when asked on three separate 
occasions.  Essentially, the record reflects that the Veteran 
has not submitted any recent medical or lay evidence to 
suggest he currently suffers from tinnitus.  Based on this 
evidence, the Board concludes that the Veteran does not 
currently have recurrent tinnitus.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no 
basis to grant the claim for service connection in this 
instance.

However, in view of the subjective nature of tinnitus, 
assuming without conceding that the Veteran does suffer from 
tinnitus as he has previously reported, there is no medical 
evidence of a nexus to service.  Moreover, the first 
complaint of tinnitus was not until April 2006, nearly sixty 
years after his separation from service.  The Board 
reiterates that evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxson, 230 F.3d at 1333.  

Conclusion

Given the absence of competent evidence in support of the 
Veteran's claims, for the Board to conclude that the Veteran 
has bilateral hearing loss and tinnitus that were incurred as 
a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus, the claims for service connection must 
be denied.  

Consideration was given to the Veteran's own statements in 
support of his claim that his hearing loss and tinnitus were 
caused by his military service, and the Board is sympathetic 
to the Veteran's contentions.  While he is certainly 
competent to describe the extent of his current 
symptomatology and his military experiences, there is no 
evidence that he possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing loss and tinnitus.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


